DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (U.S. 2016/0119714).
Regarding claim 1, Madsen et al. (hereinafter, Ref~714) discloses (e.g. please see Figures 3-5 and related text for details) a method (as shown in Fig. 5) for protecting a component (active and/or passive components including PAs 304 of Fig. 3) inside an audio appliance (300 of Fig. 3) against the exceeding of a maximum internal temperature (Tjmax), the method comprising: 
determining (via power estimator 306 of Fig. 4) a power loss (V) of the component (6), 
measuring (via at least 307 of Fig. 4) a measured temperature (Tdie) at the component (6), 
determining (via at least 308 of Fig. 3) a temperature difference (DT) for the component (6) between the measured temperature (TM) at the component and the internal temperature (TI) from the power loss (V) using a thermal model (14) of the component (6) as obviously expected 
determining (via at least 308 and/or 309 of Fig. 3) the internal temperature (TI) as the sum of the measured temperature (TM) and the temperature difference (DT) as obviously expected, since the system of Ref~714 it is configured in the same manner compared to the claimed one, 
determining a permissible maximum value (VM) for the power loss (V) using the internal temperature (TM) and known component data (16) of the component (6), limiting an audio signal (A) such that the power loss (V) does not exceed the maximum value (VM) and the maximum internal temperature is not exceeded as expected from the disclosure, meeting claim 1. 
Regarding claim 2, Ref~714 discloses the method as claimed in claim 1 wherein the power loss (V) is determined by virtue of the output power (LA) of the component (6) being determined and the power loss (V) being determined on the basis of the output power (LA) and the known component data (16) as expected in paragraph [0042-0043]. In addition, one skilled in the art can derive power loss in various ways including the claimed one, since it is well-known in the art, meeting claim 2. 
Regarding claim 3, Ref~714 discloses the method as claimed in claim 1, wherein the power loss (V) is also determined on the basis of the internal temperature (TI) and the measured temperature (TM) as also expected/described in paragraph [0042-0043], meeting claim 3. 
Regarding claim 4, Ref~714 discloses the method as claimed in claim 1, wherein at least one thermal time constant (pt) describing a dynamic thermal behavior of a thermal section (18) between the location of the internal temperature (TI) and the measurement location (13) of the meeting claim 4. 
Regarding claim 5, Ref~714 discloses the method as claimed in claim 1, wherein the component data (16) are used to determine a maximum value (MA) for a permissible output power (LA) of the component (6) from the maximum value (VM) for the permissible power loss (V), and the component (6) is operated in the reduced-power economy mode (S) such that the output power (LA) is limited to the associated maximum value (MA) as expected from the disclosure. In addition, these are normal design parameters/features in the field depending on custom specification of an intended system/application, meeting claim 5. 
Regarding claim 6, Ref~714 discloses the method as claimed in claim 1, wherein, in the economy mode (S), the power loss (V) is limited to the maximum value (VM) using an audio limiter (302 of Fig. 3), arranged in an audio path (12) upstream of the component (6), by virtue of an audio signal (A) carried on the audio path (12) being limited as an input signal into the component (6) as also expected from the disclosure/Fig. 3, meeting claim 6. 
Regarding claim 7, Ref~714 discloses an audio device (PA 304 of Fig. 3) having an audio appliance (300 of Fig. 3) that has a component (passive and/or active components used by PA 304) inside to be protected against the exceeding of a maximum internal temperature (Tmax) and having a protection module (308 and/or 309 and/or 302 of Fig. 3 can be read as the claimed module OR at least they are functionally equivalent to it) for carrying out the method that follows, for carrying out the method as claimed in claim 1 including determining a power loss (V) of the component (6), measuring a measured temperature (TM) at the component (6), determining an internal temperature (TI) using a thermal model (14) of the component (6) from the determined power loss (V) and the measured temperature (TM) that is measured, determining meeting claim 7. 
Regarding claim 8, Ref~714 discloses the audio device (2) as claimed in claim 7, characterized in that the audio appliance (4) and/or the audio device (2) is an audio amplifier as seen/expected, meeting claim 8. 
Regarding claim 9, Ref~714 discloses the audio device (2) as claimed in claim 7, characterized in that the component (6) contains or is a semiconductor subassembly to be protected, and the internal temperature (TI) is a junction temperature in the semiconductor subassembly as expected from the disclosure, meeting claim 9. 
Regarding claim 10, Ref`714 discloses the audio device (2) as claimed in claim 7, characterized in that the protection module (8) contains an audio limiter (302 of Fig. 3) that is arranged in an audio path (12) upstream of the audio appliance (4) and that is configured to limit an audio signal (301 of Fig. 3) carried on the audio path (12) as an input signal into the audio appliance (4) in the economy mode (S) as seen/expected, meeting claim 10. 
Regarding claim 11, Ref~714 discloses the method as claimed in claim 1, wherein the power loss (V) is also determined on the basis of the internal temperature (TI) as seen/expected from Fig. 4 and/or paragraph [0042-0043], meeting claim 11. 
Regarding claim 12, Ref~714 discloses the method as claimed in claim 1, wherein the power loss (V) is also determined on the basis of the measured temperature (TM) as also expected from Fig. 4, meeting claim 12. 
meeting claim 11.  
Regarding claim 12, Ref~714 discloses the method as claimed in claim 1, wherein the power loss (V) is also determined on the basis of the measured temperature (TM) as expected from paragraph [0042-0043], meeting claim 12.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843